DAVIS, Acting Chief Judge.
James Earl Battle appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice to Battle’s right to file a facially sufficient rule 3.800(a) motion, if he is able to do so. See Hall v. State, 784 So.2d 1224 (Fla. 2d DCA 2001) (stating that a facially sufficient rule 3.800(a) claim for additional jail time credit for time spent at a drug treatment center must allege that the drug treatment center was the functional equivalent of jail).
Affirmed.
COVINGTON, J., and THREADGILL, EDWARD F., Senior Judge, Concur.